      Case 4:19-cv-02277 Document 283 Filed on 08/18/20 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                          IN THE UNITED STATES DISTRICT COURT                            August 18, 2020
                          FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk

                                    HOUSTON DIVISION

 ULTRA PREMIUM SERVICES, LLC d/b/a                   §
 TMK IPSCO, and                                      §
                                                     §
 IPSCO TUBULARS INC. d/b/a TMK IPSCO,                §      CIVIL ACTION NO. 4:19-CV-2277
                                                     §      JURY
                       Plaintiffs,                   §
                                                     §
 v.                                                  §
                                                     §
 OFS INTERNATIONAL, LLC,
                                                     §
 OILFIELD SERVICES AND                               §
 TECHNOLOGIES, LLC,                                  §
                                                     §
 THREADING AND PRECISION                             §
 MANUFACTURING, LLC, and                             §
                                                     §
 FERMATA TECHNOLOGIES, LLC,                          §
                                                     §
                       Defendants.                   §

                      AGREED ORDER AND PERMANENT INJUNCTION

           Before the Court is the Agreed Order and Permanent Injunction submitted by Plaintiffs

Ultra Premium Services, L.L.C. and IPSCO Tubulars, Inc. (collectively “IPSCO”) and OFS

International LLC, OFSI Holding, LLC, Oilfield Services & Technologies LLC, Threading and

Precision Manufacturing LLC, and Fermata Technologies, LLC (collectively “OFSi”) (IPSCO and

OFSi referred to collectively as the “Parties”).

           The Court finds that the Agreed Order and Permanent Injunction should be, and hereby is,

GRANTED.

                   Warthog DC, Python SF, Python DC, Python TC, Reaper SF

           THEREFORE, it is ORDERED that, upon entry of this Agreed Order and Permanent

Injunction by the Court, OFSi shall not manufacture, market, sell, offer for sale, license or provide

threading services for (a) the threaded connections known as Warthog DC, Python SF, Python DC,


52443224
      Case 4:19-cv-02277 Document 283 Filed on 08/18/20 in TXSD Page 2 of 5



Python TC, Reaper SF, or (b) any connections substantially or directly derived from said designs,

or (c) IPSCO’s Ultra DQX, Ultra QX, TORQ SFW, TORQ DQW, Ultra SF, and Ultra FJ

connections, or (d) any connections substantially or directly derived from said designs; and shall

not assist any other person or entity with respect to such activities;

           Upon entry of this Agreed Order and Permanent Injunction by the Court, OFSi is further

PERMANENTLY ENJOINED from manufacturing, marketing, selling, offering for sale,

licensing or providing threading services for (a) the threaded connections known as Warthog DC,

Python SF, Python DC, Python TC, and Reaper SF, or (b) any connections substantially or directly

derived from said designs, or (c) for IPSCO’s Ultra DQX, Ultra QX, TORQ SFW, TORQ DQW,

Ultra SF, and Ultra FJ connections, or (d) any connections substantially or directly derived from

said designs; and shall not assist any other person or entity with respect to such activities;

           Nothing in this Agreed Order and Permanent Injunction shall prohibit or enjoin OFSi from

manufacturing, marketing, selling, offering for sale, licensing, or providing threading services for

any other threaded connections that are designed or developed based on publicly available

information, including the API specifications, concepts generally known in the industry or on

publicly available websites, or OFSi’s independently developed designs.

                                          BHT and BHT-S

           The parties have agreed that OFSi shall have a grace period to manufacture, market, sell,

offer for sale, license or provide threading services for the threaded connections known as BHT

and BHT-S from the entry of this Agreed Order and Permanent Injunction to the earlier of (a) OFSi

sells 15,000 tons of BHT and BHT-S or (b) December 1, 2020 (the “Grace Period”).

           THEREFORE, it is ORDERED that upon expiration of the Grace Period, OFSi shall not

manufacture, market, sell, offer for sale, license or provide threading services for (a) threaded




52443224                                           2
      Case 4:19-cv-02277 Document 283 Filed on 08/18/20 in TXSD Page 3 of 5



connections known as BHT and BHT-S, or (b) for threaded connections known as BPN, or (c) any

connections substantially or directly derived from IPSCO’s nonpublic information concerning

IPSCO’s BPN connection; and shall not assist any other person or entity with respect to such

activities;

           Upon expiration of the Grace Period, OFSi is further PERMANENTLY ENJOINED from

manufacturing, marketing, selling, offering for sale, licensing or providing threading services for

(a) the threaded connections known as BHT and BHT-S, or (b) for threaded connections known as

BPN, or (c) any connections substantially or directly derived from IPSCO’s nonpublic information

concerning IPSCO’s BPN connection; and shall not assist any other person or entity with respect

to such activities;

           Nothing in this Agreed Order and Permanent Injunction shall prohibit or enjoin OFSi from

manufacturing, marketing, selling, offering for sale, licensing, or providing threading services for

any other threaded connections that are designed or developed based on publicly available

information, including the API specifications, concepts generally known in the industry or on

publicly available websites, or OFSi’s independently developed designs.

                                  Dismissal of Claims with Prejudice

           The Parties shall bear their respective attorney’s fees and court costs.

           All of IPSCO’s claims asserted in this lawsuit are hereby dismissed with prejudice. The

Court shall retain jurisdiction to enforce the terms of this Agreed Order and Permanent Injunction.


Signed on August 18, 2020, at Houston, Texas.



                                                                    Christina A. Bryan
                                                               United States Magistrate Judge




52443224                                             3
      Case 4:19-cv-02277 Document 283 Filed on 08/18/20 in TXSD Page 4 of 5



AGREED AS TO FORM AND ENTRY REQUESTED:



 Dated: August 18, 2020                 BAKER BOTTS L.L.P.
                                              /s/ Tynan Buthod
                                        By:
                                              Tynan Buthod
 OF COUNSEL:                                  Attorney-In-Charge
                                              Texas Bar No. 03513500
 Paul R. Elliott                              Federal I.D. No. 14036
 Texas Bar No. 06547500                       910 Louisiana St.
 Federal I.D. No. 12867                       Houston, Texas 77002
 Matthew G. Sheridan                          Tel: (713) 229-1234
 Texas Bar No. 24088404                       Fax: (713) 229-1522
 Federal I.D. No. 2137583                     ty.buthod@bakerbotts.com
 Brenton H. Cooper
 Texas Bar No. 24109751                 ATTORNEYS FOR PLAINTIFFS IPSCO
 BAKER BOTTS L.L.P.                     PREMIUM SERVICES, LLC AND IPSCO
 One Shell Plaza                        TUBULARS, INC.
 910 Louisiana St.
 Houston, Texas 77002
 Tel: (713) 229-1234
 Fax: (713) 229-1522
 paul.elliott@bakerbotts.com
 matthew.sheridan@bakerbotts.com
 brent.cooper@bakerbotts.com




52443224                                4
      Case 4:19-cv-02277 Document 283 Filed on 08/18/20 in TXSD Page 5 of 5



 Dated: August 18 , 2020                AHMAD, ZAVITSANOS, ANAIPAKOS,
                                        ALAVI & MENSING P.C.

                                              /s/ Joseph Y. Ahmad (by permission)
 OF COUNSEL:                            By:
                                              Joseph Y. Ahmad
 Timothy C. Shelby                            Texas Bar No. 00941100
 Texas Bar No. 24037482                       1221 McKinney Street, Suite 2500
 Federal I.D. No. 39044                       Houston, Texas 77010
 Sammy Ford IV                                Tel: (713) 655-1101
 Texas Bar No. 24092531                       Fax: (713) 655-0062
 Federal I.D. No. 950682                      joeahmad@azalaw.com
 Jordan Warshauer
 Texas Bar No. 24086613                 ATTORNEYS FOR DEFENDANTS OFS
 Federal I.D. No. 2994699               INTERNATIONAL,    LLC,    OILFIELD
 Jason McManis                          SERVICES AND TECHNOLOGIES, LLC,
 Texas Bar No. 24088032                 THREADING AND PRECISION
 Federal I.D. No. 3138185               MANUFACTURING, LLC, and FERMATA
 AHMAD, ZAVITSANOS, ANAIPAKOS,          TECHNOLOGIES, LLC
 ALAVI & MENSING P.C.
 1221 McKinney Street, Suite 2500
 Houston, Texas 77010
 Tel: (713) 655-1101
 Fax: (713) 655-0062
 tshelby@azalaw.com
 sford@azalaw.com
 jwarshauer@azalaw.com
 jmcmanis@azalaw.com




52443224                                5
